Order entered November 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                     No. 05-13-01131-CV

                          IN THE INTEREST OF M.M., A CHILD

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-11941
                                            ORDER
        The reporter’s record is overdue.    As we have previously informed court reporter

Elizabeth N. Griffin that appellant is indigent, we ORDER Elizabeth N. Griffin, Official Court

Reporter of the 302nd Judicial District Court, to file the record no later than December 20, 2013

without prepayment of costs. See TEX. R. APP. P.35.3(b). No extensions will be granted absent

exigent circumstances.

        We DIRECT the Clerk of the Court to send a copy of this order to (1) Elizabeth N.

Griffin, (2) the Honorable Tena Callahan, Presiding Judge of the 302nd Judicial District Court,

and (3) the parties.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE